DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Rajala (US PN 8,758,851).
Regarding claims 1: Rajala teaches a coated glass article comprising a glass having a first exterior surface and a second opposite surface (see Figures and Examples) and a damage resistant coating on the first surface (abstract, Figures, entire disclosure and Examples). The coating comprises a plurality of layers with each layer having a thickness of less than 5nm (abstract) and Rajala provides an Example with 180 layers, each having 1.1A (0.11nm) thickness, to give a total thickness of 20nm (see Col. 6).
	It is noted that the limitation that the coating is formed by ALD is a process limitation and it has been held by the courts that while a claim may be defined by a process, patentability is based on the product itself and not its method of production. 
Regarding claims 2-3 and 4: Rajala’s coating can comprise an oxide or nitride material such as an oxide of Al, Zr, Si, Zn or Ti or a nitride of Al, Si or B (see Col. 4 bridged to Col. 5). 
Regarding claim 5: Rajala’s coating can have a total thickness less than 1000nm, less than 100nm (Col. 4, lines 54-57) or even a total of 20nm as discussed above. 
Regarding claim 9: Rajala’s glass can be borosilicate glass (see Examples). 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 6 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Rajala (US PN 8,758,851) or alternatively, under 35 U.S.C. 103 as being obvious over Rajala (US PN 8,758,851).
As discussed above, Rajala’s coating can have a total thickness less than 1000nm, less than 100nm or even a total of 20nm. It is noted that Rajala’s Example having a 20nm total thickness is considered to anticipate “about 25nm” since “about” has been held by the courts to include values slightly outside a claimed range (i.e. 20nm). In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Alternatively, in the instance Applicants argue against Rajala’s 20nm total anticipating the claimed range it is noted that Rajala’s broader total range at the very least, overlaps the range claimed and as overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within Rajala’s taught workable ranges (MPEP 2144.05). 

3.	Claim(s) 8 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Rajala (US PN 8,758,851) or alternatively, under 35 U.S.C. 103 as being obvious over Rajala (US PN 8,758,851) in view of Chang et al. (US Pub 20140034544).
Rajala does not explicitly disclose their coating having a coefficient of friction as claimed, however, given that Rajala’s coating meets the structure and materials claimed, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 

As Chang, who similarly teaches a coating that can be formed by ALD can comprise inorganic materials such as BN, oxides of Si, Al, Zr, etc. and is meant to act as a durability coating on glass against scratches and damage, discloses the desire for such coatings to have a coefficient of friction less than or equal to 0.7, or even less than 0.5, etc. for wear resistance (abstract, 0171), it would have been obvious to one having ordinary skill at the time of invention to modify Rajala to include their coating having a COF of less than or equal to 0.7 or even 0.5 for wear resistance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being obvious over Rajala (US PN 8,758,851) or alternatively, as being obvious over Rajala (US PN 8,758,851) in view of Chang et al. (US Pub 20140034544).

Alternatively, in the instance Applicants argue against the Examiner’s above assertion, it is also noted that Rajala does not exclude such a feature and instead, only generally teaches a coating formed by ALD and which can comprise inorganic materials such as BN, oxides of Si, Al, Zr, etc. to act as a durability coating on glass against scratches and damage.
As Chang, who similarly teaches a coating that can be formed by ALD can comprise inorganic materials such as BN, oxides of Si, Al, Zr, etc. and is meant to act as a durability coating on glass against scratches and damage, suggests that it is well known and desired to only place a durable coating on a portion of a glass (see 106 Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Rajala to include placing their coating only on a portion of their glass for durability. 

5.	Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being obvious over Rajala (US PN 8,758,851) as applied to claim 1 above, in view of Chang et al. (US Pub 20140034544).
As discussed above, Rajala teaches the invention of claim 1 but fails to teach the features required by claims 11-16. However, Rajala does not exclude such features and instead, only generally teaches a coating formed by ALD and which can comprise inorganic materials such as BN, oxides of Si, Al, Zr, etc. to act as a durability coating on glass against scratches and damage.
As Chang, who similarly teaches a coating that can be formed by ALD can comprise inorganic materials such as BN, oxides of Si, Al, Zr, etc. and is meant to act as a durability coating on glass against scratches and damage, suggests that glasses wherein a durable coating is desirable include a chemically strengthened glass container, more specifically a vial (see Figures), having a compressive stress of greater than 300MPa (0082) and a DOL of greater than 25micron (0081), wherein the sides and bottom are coated (see Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Rajala to include placing their coating on a chemically strengthened glass container, more specifically a vial, having a compressive stress of greater than 300MPa and a DOL of greater than 25micron, wherein the sides and bottom are coated, for providing durability thereto. 


6.	Claims 1-3, 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub 20140034544).
Regarding claims 1, 11-12 and 13: Chang et al. teach the following coated glass article (abstract, 0161).

    PNG
    media_image1.png
    660
    639
    media_image1.png
    Greyscale

	As shown, the glass body has a first exterior surface and a second inner surface and the damage resistant coating is on the first exterior surface. 
	It is noted that the limitation that the coating is formed by ALD is a process limitation and it has been held by the courts that while a claim may be defined by a process, patentability is based on the product itself and not its method of production. Specifically, as long as the prior art teaches the claimed product, the claim is met regardless of whether or not the art teaches a different method (MPEP 2113). In the instant case, as it was discussed above that Chang teaches the claimed method, the claim is considered to be met. However, the Examiner does note that Change clearly teaches that their coating can be made by atomic layer CVD (i.e. ALD) (see 0202) meeting the recited method. 
The coating can comprise a plurality of layers with each of the plurality of layers having a thickness less than 25nm (0218). The range overlaps that claimed. As 
Regarding claims 2-3, 5-6, 8 and 9: The coating can comprise an oxide or nitride material such as an oxide of Al, Zr, Zn, Si, Ti, etc., a nitride of B, etc. (See 0202), the coating has a thickness less than or equal to 1 micron (0217), the coated glass article can have a coefficient of friction less than or equal to 0.5 (0171) and the glass body is borosilicate glass (title). 
	The thickness range above overlap those of claim 6. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within Chang’s taught workable ranges (MPEP 2144.05). 
Regarding claim 10: The first surface can be only partially coating with the coating (see the portion of the first surface in the neck area of the above illustrated article as well as the discussion in par 0217). 
Regarding claims 14-15 and 16: The coated glass article is chemically strengthened glass (see 0080-0086) with a compressive stress of greater than 300MPa (0082) and a DOL of greater than 25micron (0081
	
7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub 20140034544) as applied to claim 1 above, in view of Rajala (US PN 8,758,851).
As discussed above, Chang teaches the invention of claim 1 but they fail to teach their coating comprising a nitride of aluminum or silicon. However, it is noted that Chang does not exclude a damage resistant coating comprising such materials and the Examiner points out that Chang’s coating, that can be formed by ALD as discussed above, can comprise inorganic materials such as BN, oxides of Si, Al, Zr, etc. and is meant to act as a durability coating on glass against scratches and damage.
As Rajala, who similarly teaches a coating formed by ALD and which can comprise inorganic materials such as BN, oxides of Si, Al, Zr, etc. to act as a durability coating on glass against scratches and damage, discloses that their coating can be made to comprise silicon or aluminum nitride and is beneficial in increasing glass durability, it would have been obvious to one having ordinary skill at the time of invention to modify Chang to include a coating comprising silicon or aluminum nitride according to Rajala for increased glass durability. 

Response to Arguments
Applicant's arguments filed January 5, 2020 have been fully considered but they are not persuasive. 
Applicants initially argue against Chang teaching the claimed invention because Chang, although they do teach their coating including a plurality of layers, 170, 190 
This is not persuasive. Initially, it is noted that the an argument that the claim requires ALD is not persuasive because the recitation of ALD in the claims is a process limitation and it has been held by the courts that while a claim may be defined by a process, patentability is based on the product itself and not its method of production. Specifically, as long as the prior art teaches the claimed product, the claim is met regardless of whether or not the art teaches a different method (MPEP 2113). In the instant case, as Chang’s product meets the structure claimed as discussed in the Office Action, the claim is considered to be met regardless of the argued ALD.
Additionally, the Examiner points out that even if Applicants continue to argue that their claim requires a plurality of layers having the same composition formed by ALD, Applicants are arguing something that isn’t claimed and although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specifically, the claim does not require the plurality of layers to have the same composition, nor does it recite any composition at all in claim 1, and it does not require that all of the plurality of layers are formed by ALD. Instead, the claim only requires the “coating” comprising the plurality of layer be formed by ALD. As such, as long as one layer in the coating of the prior art is formed by ALD, the “coating” can be said to be made using an ALD process. 
Applicant’s arguments with respect to Chang no longer meeting claim(s) 4 as amended have been considered but are moot in view of new grounds of rejection in the Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/   Primary Examiner, Art Unit 1784